Citation Nr: 9919513	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
condition as secondary to a right ankle disability.
 
3.  Entitlement to service connection for a left knee 
condition as secondary to a right ankle disability.
 
4.  Entitlement to service connection for a right knee 
condition as secondary to a left ankle disability.
 
5.  Entitlement to an increased rating for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974 
and from March 1977 to December 1982. 

This case comes before the Board of Veterans' Appeal (Board) 
by means of a December 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
and degenerative joint disease of the left ankle and both 
knees as secondary to the veteran's right ankle disability 
were denied.  The veteran appeals these decisions.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994), the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor 
for the purposes of service connection.  In other words, if 
the adjudicators determine that the existence of any 
inservice events claimed as stressors is not established by 
the record, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The Board notes that the veteran has not responded to a July 
1996 request by the RO to detail alleged stressors while in 
service.  The veteran, in a May 1997 statement, indicates 
that he did not receive a copy of such request.  The Board 
feels that the veteran should be afforded the opportunity to 
respond to the request.  

In light of the foregoing, and recognizing VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events 
which he claims he was exposed during military service. 

Additionally the veteran claims that his right ankle 
disability is more severe than currently evaluated and that 
he currently has a left ankle disability and bilateral knee 
disabilities which are due to his service connected right 
ankle disability.  The Board notes that at a video conference 
hearing before the undersigned in May 1999, the veteran 
expressed his dissatisfaction with his VA examination of 
September 1996 which does not contain an opinion as to 
whether his current disabilities are due to or caused by his 
service connected right ankle disability.  The Board is of 
the opinion that a new examination would be probative to 
ascertain the nature and extent of the veteran's knee and 
ankle disabilities.  

Accordingly, the claim must be remanded for the following 
actions:

1. The RO should contact the veteran and 
request that he furnish the specific 
stressors, related to his service, which 
he feels are related to this PTSD.  The 
RO should afford the veteran a reasonable 
amount of time to respond to this 
request.  The veteran should be as 
specific as possible in identifying these 
stressors including furnishing names, 
dates, units and other data which would 
assist in verifying the events in 
question.  This summary, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to verify the stressors claimed 
by the veteran. 

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors actually 
occurred.  In making this finding, the RO 
must specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of any of the veteran's alleged 
stressors, the RO must specifically find 
what alleged stressors have been 
established by the evidence of record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA examination by a 
psychiatrist or psychologist who has not 
previously examined him.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiners prior to the examination.  
A complete rationale for all conclusions 
reached should be recorded.  The RO must 
specify for the examiner what alleged 
stressors it has determined have been 
established by the record and the 
examiner must be instructed that they may 
consider only those verified occurrences 
in determining whether the veteran was 
exposed to a stressor in service.  
Specifically the examiner should provide 
the following information:

a) The examiners should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

b) If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

4.  The RO should also schedule the 
veteran for an examination with an 
appropriate VA physician to ascertain the 
diagnosis of his knee and ankle 
disabilities. The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether the veteran has a left ankle 
disability.   If a disability of the 
left ankle is found, the examiner 
should state whether it is as likely 
as not that any left ankle 
disability was incurred in or 
aggravated by the veteran's service, 
or is proximately due to or the 
result of any disease or injury 
incurred in or aggravated by 
service, to include the veteran's 
right ankle disability.  In 
discussing this relation, the 
examiner should qualify the 
potential relation as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not" 
related.

b) Similarly, the examiner should 
state whether the veteran has a left 
knee disability.   If a disability 
of the left knee is found, the 
examiner should state whether it is 
as likely as not that any left knee 
disability was incurred in or 
aggravated by the veteran's service, 
or is proximately due to or the 
result of any disease or injury 
incurred in or aggravated by 
service, to include the veteran's 
right ankle disability.  In 
discussing this relation, the 
examiner should qualify the 
potential relation as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not" 
related.

c) Similarly, the examiner should 
state whether the veteran has a 
right knee disability.   If a 
disability of the right knee is 
found, the examiner should state 
whether it is as likely as not that 
any right knee disability was 
incurred in or aggravated by the 
veteran's service, or is proximately 
due to or the result of any disease 
or injury incurred in or aggravated 
by service, to include the veteran's 
right ankle disability.  In 
discussing this relation, the 
examiner should qualify the 
potential relation as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not" 
related.

d)  The examiner should also examine 
the veteran's right ankle.  If 
limitation of function of the ankle 
is found, the examiner should 
describe the extent of limited 
motion.  The examiner should provide 
the range of motion of the veteran's 
dorsiflexion and plantar flexion of 
his right ankle in degrees.  The 
examiner should also ascertain 
whether pain in a factor with regard 
to any limitation of motion or 
function found upon examination.  

5. The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991.

7.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

